DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 12/01/2020. Claims 1-12, 22-25 and 27-30 are pending in this application. Claims 1-2, 9-10, 25, 27-28 have been amended. Claims 29-30 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “the coolant line…and extends to within 10 mm or less of the beverage dispense point” in lines 4-5 which is unclear and renders the claim indefinite. First, it is unclear of the structure corresponds to “the beverage dispense point”. Second, it is unclear how the coolant line extends within the point. For 
Claim 30 recites the limitation “the coolant line extends to within 10 mm or less of the beverage dispense point” in lines 1-2 which is unclear and renders the claim indefinite. First, it is unclear of the structure corresponds to “the beverage dispense point”. Second, it is unclear how the coolant line extends within the point. For examination purposes, the limitation has been interpreted as “the coolant line extends to within 10 mm or less of the tip”
Claim 28 is rejected by the virtual dependency of claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (2010/0181341, previously cited and applied).
Regarding claim 1, Robinson discloses a beverage dispensing system for use with a tower body (62) and for dispensing a beverage fluid from a beverage container (680 and 682; see figures 5-7), the beverage dispensing system comprising: 
a faucet (604) connected to the tower body (602) at a first location (see figure 6), 
wherein the faucet includes (i) a hollow spout (606) extending downwardly with respect to the first location (see figure 6), (ii) a tip (612) at an end of the faucet (604) 
a beverage supply line (674) extending from the beverage container (680 and 682) to the tip (612) of the faucet (604; see figures 6-7), 
wherein the beverage supply line (674) is configured to transport the beverage fluid from the beverage container (680 and 682) to the beverage dispense point at the tip (612) of the faucet (606; see figures 6-7); and 
a coolant line (676, 672 and 673) extending outside of the tower body (602; the coolant line 672 extends outside of the tower body 602 from the top of the tower body; see figure 6) and along at least a portion of the downwardly extending hollow spout (606) to transport a cooling medium to the tip (612) of the faucet (604; figure 6 shows the coolant line 676 transports the coolant to the tip of the faucet), wherein the coolant medium is configured to cool the beverage fluid in the beverage supply line (674) along at least a portion of the beverage supply line (674) within the faucet (604; heat exchange between the coolant line and beverage supply line at the faucet 640; see figures 6-7) and the downwardly extending hollow spout (606; see figures 5-7).
Regarding claim 6, Robinson discloses the tower body (602) includes at least one aperture (the coolant lines pass through the tower 602 to the tower top 604 implies the existence of an aperture; see figures 6-7), and wherein the coolant line (676) is routed from within an interior of the tower body (602), through the at least one aperture, to the faucet (604; see figures 5-7).
Regarding claim 7, Robinson discloses the coolant line (676) is routed from within an interior of the tower body (602) and about an exterior portion of spout (606) of the faucet (604; see figures 5-6).
Regarding claim 8, Robinson discloses the coolant line (676) terminates at the faucet (604; see figure 6).
Regarding claim 29, Robinson discloses the hollow spout (606) of the faucet (604) is positioned entirely outside of the tower body (602; see figure 6); and/or the faucet is removably connected to the tower body (note alternative limitation, the first limitation has been addressed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson.
Regarding claim 5, Robinson discloses the system further comprises a shank (692 and 690) connecting the faucet (604) to the tower body (602), wherein the shank permits the coolant line (672 and 676) (i) to pass from an interior of the tower body (602) to the faucet (604) and (ii) to remain within certain distance of the beverage supply line (670 and 674; see figures 5-7).
.  

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Bryant et al. (2017/0233238, previously cited and applied).
Regarding claim 10, Robinson fails to disclose the system further comprises a temperature sensor configured to take one or more temperature measurements of the faucet and/or of the beverage fluid within the beverage supply line; and/or a microprocessor in communication with the temperature sensor and configured to adjust flow rate and/or temperature of the cooling medium transported in the coolant line (note alternative limitation, the first limitation would be addressed). 
Bryant teaches a beverage dispense system comprises a temperature sensor (40) configured to take one or more temperature measurements of the faucet and/or of the beverage fluid within the beverage supply line (paragraph [0150]; see figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Robinson to incorporate a temperature sensor as taught by Bryant in order to provide senses the actual temperature of the beverage fluid.
Regarding claim 21, Robinson as modified fails to disclose the system further comprises a microprocessor in communication with the temperature sensor and configured to adjust flow rate and/or temperature of the cooling medium transported in the coolant line.
Bryant teaches a beverage dispense system further comprises a microprocessor (31) in communication with the temperature sensor (40) and to adjust flow rate (paragraph [0050]) and/or temperature of the cooling medium transported in the coolant line (paragraph [0050]; note, alternative limitation, the flow rate limitation has been addressed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Robinson to incorporate a controller and the claimed flow rate control feature of coolant as taught by Bryant in order to improve the control of the beverage temperature by better controlling the flow rate of the coolant.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Takei et al. (2016/0039655, previously cited and applied).
Regarding claim 11, Robinson fails to disclose the system further comprises a drip diverter at the tip to divert condensation away from the beverage dispense point at the tip.
Takei teaches a tap comprises a drip diverter (a groove guide section 111) at the tip to divert condensation away from the beverage dispense point at the tip (outlet port 102; paragraph [0143]; see figure 21).

Regarding claim 12, Robinson discloses the cooling medium in the coolant line (676) is configured to cool at least a body portion of the faucet (604; see figures 5-7).
However, Robinson fails to disclose condensation or frost forms at least on the body portion of the faucet.
Takei teaches a tap comprises a groove guide section (111) is a groove that condensation generated on the surface of the nozzle (103; paragraph [0143]; see figure 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention that the system of Robinson generate condensate in view of condensate generation as taught by Bryant due to heat transfer between the coolant, beverage and ambient air.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Santy et al. (2010/0187258, previously cited and applied).
Regarding claim 24, Robinson fails to disclose further comprising a diffuser plate at least partially positioned within the beverage supply line.
Santy teaches a dispenser assembly comprises a diffuser plate (160) at least partially positioned within the beverage supply line (see figure 9B).
.

Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Donabauer et al. (2017/0233237).
Regarding claim 22, Robinson fails to disclose the system further comprises a faucet tip insulator on at least a portion of the tip of the faucet to prevent condensation or frost from forming on the portion of the tip of the faucet.
Donabauer teaches a cooled beverage dispensing assembly comprises a faucet tip insulator (thermal insulation shield) on at least a portion of the tip of the faucet (tap) to prevent condensation or frost from forming on the portion of the tip of the faucet (paragraph [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Robinson to incorporate a thermal insulation shield as taught by Donabauer in order to prevent formation of condensate at the tap.
Regarding claim 25, Robinson fails to disclose the system further comprises a valve at least partially positioned within the beverage supply line; and/or a handle connection connected to the valve, wherein the handle connection is configured to receive a handle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Robinson to incorporate a tap which includes a valve in the beverage line, a handle connection and a handle as taught by Donabauer in order to control the dispensing of the beverage fluid.

Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments on the Remarks filed on 12/01/2020 have been fully considered but they are not persuasive.
Applicant argues in paragraph 1 on page 9 that “Thus, unlike the claimed coolant line, Robinson's cold block 620 does not extend ‘outside of the tower body’ and does not ‘extend along at least a portion of the downwardly extending hollow spout to transport a cooling medium to’ the end of Robinson's tap 606, as recited in claim 1”. However, the Office respectfully disagrees. Robinson discloses the argued limitation. Applicant argues Robinson’s cold block 620 does not extend outside of the tower body. However, the cold block 620 was interpreted as a faucet not the coolant line. The part (602) was interpreted as the tower body. The coolant line (672, 676) was interpreted as the coolant line. As shown in figure 6, the coolant line (672 and 676) extends vertically upward outside of the tower body 602 and passes into the cold block 620. Also, the coolant line (672 and 676) extends horizontally to the hollow spout (676) and the tip (612). Therefore, Robinson discloses the limitation “a coolant line (676, 672 and 673) extending outside of the tower body (602; the coolant line 672 extends outside of the tower body 602 from the top of the tower body; see figure 6) and along at least a portion of the downwardly extending hollow spout (606) to transport a cooling medium to the tip (612) of the faucet (604; figure 6 shows the coolant line 676 transports the coolant to the tip of the faucet)”. Thus, applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/KUN KAI MA/Primary Examiner, Art Unit 3763